Case 7:15-cr-00468-VB Document 184 Filed 11/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - = = Fe Fe Fe ee Se ee He KH KH SK Ke

 

UNITED STATES OF AMERICA
Order to Release Medical
Vv. : Records

JULIO RENTA, : 15 Cr. 468 (VB)

Defendant.

For the reasons stated on the record at the October
30, 2020, violation of supervised release proceeding, the

Westchester County Jail and the Orange County Jail are hereby

— ee

 

ORDERED to release to the United States Probation Office for the
Southern District of New York any and all medical records for
Julio Renta, to include his medications, psych-social report,
health history records, immunizations report, psychiatric
reports and evaluations, and any other materials related to his
physical and mental health treatment from the date he entered
the custody of the Westchester County Jail and/or the Orange
County Jail to the present.

Dated: White Plains, NY
November 2, 2020

Vt

THE HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
